 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER DUFRESNE and                          No. 1:19-cv-00777-DAD-EPG
     ESTATE OF SYLVIA BROWN,
12
                        Plaintiffs,
13                                                     ORDER ADOPTING FINDINGS AND
            v.                                         RECOMMENDATIONS, GRANTING
14                                                     DEFENDANTS’ MOTION TO DISMISS
     JPMORGAN CHASE BANK, N.A., et al.,
15                                                     (Doc. Nos. 3, 4, 15)
                        Defendants.
16

17

18          This matter is before the court on a motion to dismiss filed on behalf of defendants

19   JPMorgan Chase Bank, N.A. (“Chase”) and Wilmington Trust Company (“WTC”). (Doc. No. 3.)

20   Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), the court referred both motions to

21   the assigned magistrate judge on June 20, 2019 for issuance of findings and recommendations.

22   (Doc. No. 7.)

23          On September 12, 2019, the assigned magistrate judge issued findings and

24   recommendations, recommending that defendants’ motion to dismiss be granted and plaintiff’s

25   request for leave to amend be denied. (Doc. No. 15.) The findings and recommendations were

26   served on the parties and contained notice that any objections were to be filed within thirty (30)

27   days from the date of service. No objections have been filed and the time in which to do so has

28   now passed.
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

 2   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 3   court concludes that the findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly:

 6          1. The findings and recommendations issued on September 12, 2019 (Doc. No. 15) are

 7               adopted in full;

 8          2. The motion to dismiss and request for judicial notice filed on behalf of defendants

 9               Chase and WTC (Doc. Nos. 3, 4) are granted;

10                  a. Plaintiffs’ First and Second Causes of Action are dismissed;

11                  b. Plaintiff’s Third and Fourth Causes of Action are dismissed with prejudice;

12          3. Plaintiffs’ request for leave to amend is denied (Doc. No. 10); and

13          4. The Clerk of the Court is directed to close the case.

14   IT IS SO ORDERED.
15
        Dated:     December 10, 2019
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
